            Case 1:18-cv-11647-PKC Document 38 Filed 02/26/19 Page 1 of 2
            Case 1:18-cv-11647-PKC Document 37 Filed 02/25/19 Page 1of2


Jason M. Drangel (JD 7204)
jdrangel@ipcounselors.com
Ashly E. Sands (AS 7715)
asands@ipcounselors.com
Brieanne Scully (BS 3711)
bscully@ipcounselors.com
Andrew S. Chung (AC 1988)
achung@iP£OUnselors.com
EPSTEIN DRANGEL LLP
60 East 42nd Street, Suite 2520
Ne\v York. NY 10165
Telephone:      (212) 292-5390
Facsimile:      (212) 292-5391
Attorneys ji1r Plaintiff
Afauel, Inc.



                             UNITED ST ATES DISTRICT COURT
                            SOUTHERN DISTRICT OF NEW YORK



MATTEL, INC ..

Plaint{[{

v.
                                                                  CIVIL ACTION No.
2013CHEAPBUY. et al.,                                              18-cv-11647 (PKC)

Defendants




                           NOTICE OF VOLUNTARY DISMISSAL

PURSUANT TO Rule 41 (a)( l ){A)(i) of the Federal Rules of Civil Procedure. Plaintiff Mattel.
Inc., ('"Mattel" or "Plaintiff'). by their undersigned attorneys, hereby give notice of dismissal of
all daims against Defendant Yiwu F & J Jev.;elry Co .. Ltd. in the above-captioned action, with
prejudice, and \vith each party to bear its own attorneys· fees. costs and expenses.
      Case 1:18-cv-11647-PKC Document 38 Filed 02/26/19 Page 2 of 2
       Case 1:18-cv-11647-PKC Document 37 Filed 02/25/19 Page 2 of 2




Dated: February 25, 2019                              Respectfi.tlly submitted,

                                                      EPSTEIN DRANGEL LLP


                                                BY:
                                                        Brie~BS              3711)
                                                        bscully@ipcounselors.com
                                                        EPSTEIN DRANGEL LLP
                                                       60 East 42°d Street. Suite 2520
                                                       New York, NY 10165
                                                       Telephone:      (212) 292-5390
                                                       Facsimile:      (212) 292-5391
                                                       Attorneys for Plaintiff
                                                       1\rlattel. Inc.

It is so ORDERED.                        /,

Signed at New York. NY     ord ,,,--dJ   _, 2019.

                                          udge P. Kevin astel
                                         United States District Judge




                                           2
